EXHIBIT 10.3


ALLIANCE  BANCORP,  INC.  OF  PENNSYLVANIA
2011 RECOGNITION AND RETENTION PLAN AND TRUST AGREEMENT
PLAN SHARE AWARD AGREEMENT


THIS AGREEMENT is made as of this 20th day of July 2011 (hereinafter referred to
as the “Date of Grant”) by and between Alliance Bancorp, Inc. of Pennsylvania
(the “Corporation”) and ___________________ (the “Recipient”).  Capitalized
terms, unless otherwise defined herein, shall have the same meanings as set
forth in the Plan (as hereinafter defined).


WHEREAS, the Corporation has adopted the 2011 Recognition and Retention Plan and
Trust Agreement (the “Plan”); and


WHEREAS, the Corporation desires to grant a Plan Share Award to the Recipient.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Corporation and the Recipient
hereby agree as follows:


1.           Plan Share Award.  The Corporation hereby grants to the Recipient a
non-transferable Plan Share Award consisting of a total of _________ shares of
the Corporation’s common stock, par value $0.01 per share (“Common Stock”), upon
the terms and conditions set forth herein.


2.           Vesting of Plan Share Award.  The Plan Share Award granted by this
Agreement shall vest over a period of five years from the Date of Grant, except
as otherwise provided herein and in the Plan.  In general, the shares of Common
Stock subject to the Plan Share Award shall vest and then be released from
restriction and distributed to the Recipient from the Trust as follows:


Date on Which the Restricted Stock
is Released and Distributed
 
Number of Shares of
Common Stock
July 20, 2012
   
July 20, 2013
   
July 20, 2014
   
July 20, 2015
   
July 20, 2016
   



Notwithstanding the general vesting schedule set forth above, in accordance with
Section 7.01(b) of the Plan, all shares of Common Stock subject to a Plan Share
Award shall become vested and be released from restriction upon the Recipient’s
death or Disability or upon a Change in Control.


3.           Terms and Conditions.  The terms and conditions included in the
Plan are incorporated herein by reference, and to the extent that any conflict
may exist between the terms and conditions included in the Plan and the terms of
this Agreement, the terms and conditions included in the Plan shall control.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Withholding.  In accordance with Section 7.03(c) of the Plan, the
Trustee, in its discretion, may withhold from any cash payment or Common Stock
distribution made to the Recipient under the Plan sufficient amounts to cover
any applicable withholding and employment taxes, and if the amount of a cash
payment is insufficient, the Trustee may require the Recipient or the
Recipient=s beneficiary to pay to the Trust the amount required to be withheld
as a condition of delivering the shares of Common Stock.


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officers, and the Recipient has hereunto set his or her
hand, all as of the day first written above.


ATTEST:
 
ALLIANCE BANCORP, INC. OF PENNSYLVANIA
     
  
 
By: 
  
Kathleen P. Lynch
   
Dennis D. Cirucci
Secretary
   
President and Chief Executive Officer
         
RECIPIENT
         
  

 
 
2

--------------------------------------------------------------------------------

 
 